Citation Nr: 0806491	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-00 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features, claimed as a mental condition.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from May 5, 1975 to July 
31, 1975, with service in the U.S. Army National Guard from 
January 1974 to May 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which service connection for 
major depression with psychotic features (claimed as a mental 
condition) was denied.

In June 2006, the Board issued a decision denying entitlement 
to service connection for major depression with psychotic 
features, claimed as a mental condition.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (hereinafter, Court). In December 2007, the 
Court granted a motion for joint remand to vacate and remand 
the June 2006 Board decision.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for major 
depression with psychotic features, claimed as a mental 
condition.

The veteran is currently diagnosed with depression with 
psychotic features and major depression.

The veteran has stated and testified as to his symptoms of 
depression, anxiety, auditory hallucinations, loss of 
appetite and loss of weight during his active service, at the 
time of his separation from active service, and after service 
to the present.  In addition, the veteran has submitted 
statements proffered by eight witnesses who attest to their 
observations that the veteran manifested symptoms including 
nervousness and tension immediately upon his return from 
active service, which was a marked change in the veteran's 
demeanor as compared to before his entrance into active 
service.  These statements are dated in February 1977.

In accordance with the terms of the Joint Motion granted by 
the Court of Appeals for Veterans Claims (Court), a VA 
examination is required to determine the nature, extent, and 
etiology of the veteran's claimed acquired psychiatric 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).


Accordingly, the case is REMANDED for the following action:

1. Ensure that all appropriate VCAA 
notice is provided the veteran.

2.  Ensure that all identified VA and 
non-VA post-service treatment records 
identified by the veteran have been 
obtained from the date of his discharge 
in 1975 to the present.

3.  Then, schedule the veteran for 
examination by an appropriate medical 
professional to obtain an opinion as to 
the nature, extent, and etiology of his 
claimed mental condition including major 
depression with psychotic features.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, a copy of 
the Court's Remand, and a copy of this 
Remand, must be sent to the examiner for 
review.

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that any diagnosed mental condition, 
to include major depression with 
psychotic features, had its onset during 
the veteran's active service or, in the 
alternative, is in any way the result of 
the veteran's active service or any 
incident therein?

The examiner must provide a complete 
rationale(s) for any opinion expressed.  
In making this opinion, the examiner is 
asked to specifically address:

1)	the veteran's statements and 
testimony as to the symptoms he 
exhibited during active service 
and post service;

2)	the statements of the veteran's 
witnesses; and

3)	records of treatment accorded 
the veteran following his 
discharge from active service, 
beginning in 1975.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for major depression with psychotic 
features, claimed as a mental condition, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



